Citation Nr: 0026792	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bladder rupture, postoperative with urethral 
dilation, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected residuals of left pelvic fracture, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for service-
connected distal fracture, left middle finger.

4.  Entitlement to a compensable evaluation for service-
connected scar of left thumb.

5.  Entitlement to a compensable evaluation for laceration 
scar of right fifth finger.

6.  Entitlement to service connection for back disability, to 
include ruptured vertebra.

7.  Entitlement to service connection for chronic left hip 
pain claimed as left hip fracture.

8.  Entitlement to service connection for residuals of left 
ankle injury.

9.  Entitlement to service connection for residuals of left 
thumb injury fracture/dislocation.

10.  Entitlement to service connection for chronic bilateral 
knee disability claimed as left knee fracture with arthritis.

11.  Entitlement to service connection for shingles.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for chronic disability 
manifested by multiple finger fractures.

14.  Entitlement to service connection for multiple joint 
arthritis.

15.  Entitlement to service connection for hemorrhoids and 
prostate disease as secondary to service-connected 
postoperative bladder rupture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which granted service 
connection for ruptured bladder with urethral dilation, with 
an assigned evaluation of 10 percent, as well as smashed 
middle finger of the left hand and laceration of the right 
little finger, each assigned a noncompensable evaluation.  
The effective date of each award is March 1995.  The rating 
decision additionally denied service connection for all other 
issues identified on the cover page of this decision.  

During the pendency of the appeal, an August 1996 rating 
decision granted the veteran service connection for 
separation, left side of the pelvis, and scar, left thumb.  
The assigned evaluations were noncompensable, effective March 
1995.  

A February 1999 rating decision increased the assigned 
evaluation of the veteran's bladder rupture, postoperative 
with urethral dilation, to 20 percent, and increased the 
assigned evaluation of the veteran's residuals of left pelvic 
fracture to 10 percent.  The effective date of each award was 
March 1995.  

The issues of service connection for back disability, to 
include ruptured vertebra; chronic left hip pain claimed as 
left hip fracture; residuals of left ankle injury; residuals 
of left thumb injury fracture/dislocation; chronic bilateral 
knee disability, claimed as left knee fracture with 
arthritis; shingles; sleep apnea; chronic disability 
manifested by multiple finger fractures; multiple joint 
arthritis; and hemorrhoids and prostate disease, as secondary 
to service-connected post-operative bladder rupture, will be 
addressed in the remand following the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bladder rupture, postoperative with 
urethral dilation, is manifest by nighttime frequency of 2 
hours, daytime frequency of 1-2 hours, a sense of complete 
emptying and no incontinence requiring pads or absorbent 
materials.  

3.  The veteran's residuals of left pelvic fracture are 
manifest by some limitation of motion and complaints of pain 
on use.

4.  The veteran's distal fracture, left middle finger, is 
manifest by complete range of motion, with complaints of 
stiffness and soreness on use.  

5.  The veteran's scar of left thumb results in complaints of 
stiffness and soreness on use.   

6.  The veteran's laceration scar of right fifth finger 
results in complaints of stiffness and soreness on use.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for bladder rupture, postoperative with urethral 
dilation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic 
Code 7517 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of left pelvic fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5015 (1999).

3.  The criteria for a 10 percent evaluation for distal 
fracture, left middle finger, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5226 (1999).

4.  The schedular criteria for a 10 percent evaluation for 
scar of left thumb have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7805 
(1999).

5.  The schedular criteria for a compensable evaluation for 
laceration scar of right fifth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his bladder rupture, post-operative with 
uretheral dilation; residuals of left pelvic fracture; distal 
fracture; left middle finger; scar of left thumb and 
laceration scar of right fifth finger do not adequately 
reflect the severity of those disabilities.  The veteran 
contends that his urinary frequency will increase and require 
future treatment, and that the remaining disabilities result 
in pain on use.  Therefore, a favorable determination has 
been requested.

Regarding the present claims for increased evaluations, the 
Board notes that when the veteran initiated his appeal of 
these issues he was appealing the original assignments of 
disability evaluation following awards of service connection.  
As such, these claims are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of these disabilities are to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  VA examinations have 
been performed and private and VA treatment records have been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  

Turning to evidence dated during the appeal period, a VA 
radiographic examination of the left hip conducted in April 
1995 resulted in an impression of no detectable recent bone 
trauma.  Radiographic examination conducted at that time of 
the veteran's hands resulted in an impression of negative 
hands.  

According to the report of an April 1995 VA examination, the 
veteran's bilateral hands and fingers revealed no gross 
anatomical defects, and had normal range of motion and 
strength.  It was noted that there were no problems with 
grasping objects and that there was good strength and 
dexterity.  The diagnosis was past history of right and left 
hand and finger fractures with normal physical examination.  

According to 1995 treatment notes from Mark F. Lierz, M.D., 
the veteran had a diagnosis of anterio-urethral structure and 
underwent a cystoscopy and direct vision internal urethrotomy 
in March 1995.

According to December 1995 correspondence from Dr. Lierz, the 
veteran presented in February 1995 with urinary frequency of 
1 to 2 hours as well as urinary incontinence at night.  Dr. 
Lierz opined that the veteran met a 20 percent evaluation 
under the criteria supplied to him by the veteran, as the 
veteran did currently have and might again have a daytime 
voiding interval between 1 and 2 hours and awakening to void 
3 - 4 times a night.  It was noted that he had to wear in the 
past, and might have to wear again in the future, absorbent 
materials no less than 2 times a day.  The private physician 
opined that the veteran did not warrant a 30 percent 
evaluation.

According to the report of a March 1996 VA examination, the 
veteran related having undergone surgery in March 1995 for 
urethral strictures.  The veteran reported that his problems 
related to frequency of 1 - 2 hours, and urgency which the 
veteran said had been  a big problem prior to his March 1995 
surgery with minimal symptoms currently.  Nocturia was 
described as 2 times per night with dysuria described as only 
with dehydration.  The veteran related that his hesitancy and 
intermittency had improved significantly since his surgery.  
The veteran related that dribbling had been a significant 
problem before the surgery and was much less since the 
surgery, and he denied a sensation of incomplete emptying.  

On physical examination, the veteran's urinalysis was 
essentially within normal limits.  When asked about pain or 
tenesmus, the veteran said that this had been a major problem 
prior to surgery but was much better currently.  He said that 
incontinence requiring pads or appliance had been a 
significant problem prior to surgery but had not been a 
problem since then.  The diagnosis was history of motor 
vehicle accident with significant pelvic fracture and 
urethral crush injury, 1966, with subsequent urethral 
stricture formation requiring multiple urethral dilations 
over the years; and status post visualized internal 
urethrotomy, March 1995.  

The veteran's examiner attached what was described as a 
letter from the private physician who had performed the March 
1995 surgery, that appeared to be Dr. Leirz's December 1995 
letter. 

According to the report of a March 1996 VA examination of the 
veteran's feet, on physical examination he had a normal gait 
without evidence of hip, knee or ankle problems.  The 
examiner noted that radiographic examination reports showed a 
healed pubic fracture on the left pubic rami and pubis 
symphysis area, and opined that it had no residual affect on 
the veteran's gait.   

According to the report of a March 1996 VA examination, the 
veteran complained of occasional numbness, including of the 
fingers, for the last 4-5 years.  On sensory examination, the 
veteran displayed slightly decreased pin prick sensation of 
the left palmar area on the lateral side around the base of 
the thumb and along the medial aspect of the left palm.  The 
right hand was normal.  There was no proximal numbness.  

According to the report of a May 1996 VA examination, the 
veteran complained of stiffness, pain and soreness with 
repetitive or strenuous activities of both hands, referable 
to his PIP and DIP joints.  It was noted that the veteran did 
not have significant hand, wrist or MCP complaints.  The 
veteran did have some complaints of weakness in the left hand 
grip, which he said was mainly related to his left thumb.  He 
said that he took aspirin for pain.  

On physical examination, the veteran did not have any 
significant discomfort in the wrist.  Range of motion for the 
wrist was 45 degrees dorsiflexion, and 65 degrees palmar 
flexion.  He had essentially 30 degrees of ulnar deviation 
and 20 degrees of radial deviation and did not show any 
significant areas of swelling.  The veteran showed 
essentially 60 degrees of thumb abduction bilaterally, 70 
degrees thumb flexion bilaterally, and 60 degrees thumb 
extension on the left.  There was no specific tenderness or 
swelling.  Examination of the digits, index through little, 
showed essentially 70 degrees of palmar flexion and full 
extension.  The veteran's PIPs showed 90 degrees of flexion 
with full extension.  DIPS showed essentially 50 degrees of 
flexion with the long, ring and little fingers having full 
extension.  There was 40 degrees of flexion at the index 
digit and full extension.  There were no specific deformities 
or areas of tenderness or swelling, and two-point 
discrimination of all digits was normal.  

The examiner noted that radiographic examination results from 
April 1995 and March 1996 did not show any areas of 
significant bony arthritis.  The impression was history of 
crush injury to bilateral hands in 1966, now with minimal 
stiffness and soreness that is activity related.  

According to a May 1996 VA examination of the veteran's 
spine, range of motion of the right hip was asymptomatic and 
normal.  Motion of the left hip aggravated some mild groin 
pain.  

According to a May 1996 VA examination of the veteran's hips, 
the veteran reported that his left hip had been progressively 
uncomfortable for him.  He said that activity-related pain 
was his biggest problem and after vigorous activity, such as 
racquet ball, he had an aching pain in his groin.  He also 
described discomfort with weather changes and denied night 
pain.  

On physical examination, it was noted that the veteran did 
not demonstrate any leg length discrepancy, and that his 
muscular strength and tone were symmetrical bilaterally.  It 
was noted that he walked with a normal reciprocal gait and 
had pain with extremes of internal and external rotation.  It 
was noted that he did not have any significant weakness or 
fatigue on standing and did not have any demonstrable point 
tenderness.  Regarding the left hip, flexion was to 110 
degrees, extension was to 10 degrees, adduction was to 25 
degrees, abduction was to 45 degrees, external rotation was 
to 40 degrees and internal rotation was to 15 degrees.  The 
diagnosis was healed left pubic ramus fracture, with activity 
related groin pain and restricted internal rotation of the 
left hip consistent with early coxarthrosis.  

During a September 1996 personal hearing at the RO, the 
veteran testified with regard to his bladder that his urine 
stream had begun to slow again, as predicted by Dr. Lierz.  
The veteran said that he believed that in the next year or so 
he would require another dilation.  He said that at night he 
relieved himself about every 11/2 hours and during the day did 
so about every 2 hours.  He said that he had experienced no 
incontinence since his March 1995 surgery for strictures, but 
would probably begin to experience incontinence at some 
point.  

The veteran testified that he felt pain and stiffness like 
the time he broke his pelvis after periods of inactivity or 
activity, and during cold or wet weather.  He said that he 
took 3 Excedrin every 3-4 hours for joint pains, which 
included but were not limited to his hip and pelvis pain.  

He said that he could type with his left middle finger but 
experienced pain on its end when he typed a key with it, the 
pain was in the joint and it was non-radiating.  He said that 
it made him lose his train of thought and that he favored 
this finger.  He said that he had never sought treatment for 
it or tried to use a thimble or tape for protection.  He said 
that it was very painful if he inadvertently banged the 
finger, especially in cold weather.  The veteran demonstrated 
that he had pain if he banged the nail, pad or the front or 
end of the finger.  He said that the greatest pain was from 
banging the nail or the tip and that he had no grasp problems 
as a result of the finger.  

The veteran said that he did experience grasp problems due to 
the service-connected left thumb, which he described as being 
weaker than the right thumb.  He said that he was right-
handed.  He said that the scar had hardened and therefore 
hurt if he stretched his hand back.  He said that there was 
no pain with the thumb but rather the pain was with 
stretching the scar tissue.  He said that there was a little 
bit of limitation of full extension of the thumb, not very 
much.  He said that he was unable to push the button of a car 
door with his left hand or grip strong enough to twist 
objects.  He said that he would try to use his right grip 
instead of his left if he was on the subway or had to lift an 
object into the air, and avoided lifting heavy objects in his 
left hand.  The veteran also reported that he had dislocated 
his left thumb and as a result now experienced a "hitch" in 
the knuckle.  

The veteran said that his right little finger had a scar 
across the knuckle that was painful when he closed his finger 
all the way or bumped the knuckle.  He said that the scar was 
tender and sore.  




Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the Rating Schedule, injury of the bladder is evaluated 
as voiding dysfunction.  Diagnostic Code 7517.  Voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day or urinary 
frequency with daytime voiding interval less than an hour or 
awakening to void 5 or more times a night warrant a 30 
percent evaluation.  Urinary retention requiring intermittent 
or continuous catheterization warrants a 40 percent 
evaluation.  38 C.F.R. § 4.115a.  

Scar residuals may be evaluated pursuant to 38 C.F.R. § 
4.118, Codes 7803 - 7805 (1999).  An assignment of a 10 
percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.  In 
this regard, favorable ankylosis of the major or minor thumb 
warrants a 10 percent evaluation.  Favorable or unfavorable 
ankylosis of the middle finger of the minor or major hand 
warrants 10 percent evaluation.  Diagnostic Code 5226.  
Ankylosis of the fifth minor or major finger is 
noncompensable.  A note provides that with only one joint of 
a digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  

The veteran's service-connected left pelvis disability has 
been evaluated as a benign new bone growth.  Such growths are 
evaluated on limitation of motion of affected parts, as 
degenerative arthritis.  Diagnostic Code 5015.  Favorable 
ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees and slight adduction or abduction 
warrants a 60 percent evaluation (Diagnostic Code 5250); and 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation (Diagnostic Code 5252); limitation of abduction, 
motion lost beyond 10 degrees, warrants a 20 percent 
evaluation (5253).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

Regarding the veteran's service-connected bladder disability, 
and based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  After the veteran's 
surgery, in December 1995 Dr. Lierz noted that the veteran's 
daytime frequency was 1-2 hours, and that he awoke 3-4 times 
a night.  On examination in March 1996, the veteran denied a 
sense of incomplete emptying, any problems with incontinence, 
or nocturia more than 2 times a night.  Similarly, during his 
September 1996 personal hearing, the veteran denied current 
incontinence, said that he needed to void only every 2 hours 
and could sleep 1 1/2 hours at night without voiding.  

The Board notes that the veteran stressed during his hearing 
and in correspondence that he has been told that his post-
surgical improvement would be temporary.  Dr. Lierz has 
opined that the veteran's symptoms may recur.  However, the 
veteran has not submitted any recent treatment records 
demonstrating increased symptoms or showing that he has 
required any recent treatment.

Regarding the veteran's service-connected pelvis disability, 
and based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent.  Examination in 
March 1996 did not show that the veteran's left hip was 
ankylosed, that it had lost abduction motion beyond 10 
degrees, or that flexion was limited to 30 degrees.  

The Board notes the veteran's credible complaints of left hip 
and groin pain, exacerbated by activity and inactivity, as 
noted during his September 1996 personal hearing and various 
VA examinations.  However, the Board finds that these 
complaints are appropriately addressed by the veteran's 
current 10 percent evaluation.  The clinical evidence of 
record simply does not support a finding that the veteran's 
left pelvis disability results in pain on use, weakness, or 
functional impairment warranting an evaluation in excess of 
10 percent.  First, a VA examination in May 1996 found that 
the veteran's muscle strength and tone were symmetrical 
bilaterally, and that he had no signs of weakness or fatigue 
on standing or any demonstrable point tenderness.   The 
veteran has submitted no recent medical records showing 
complaints or treatment of pain.  The veteran has testified 
that he uses Excedrin, but explained that it was also for a 
number of joint pains other than the left pelvis and hip.  As 
a result, the Board concludes that the veteran's residuals of 
left pelvis fracture are correctly evaluated as 10 percent 
disabling, and additional compensation under sections 4.40, 
4.45 or 4.59 for complaints of pain is not warranted.  See 
DeLuca, 8 Vet. App. at 202.

The Board notes the veteran's credible complaints of left 
middle finger pain, exacerbated by activity such as typing.  
In this regard, the report of the March 1996 VA examination 
of the hands provides an impression of minimal stiffness and 
soreness that was activity-related.  As a result, the Board 
concludes that the pain manifest by the veteran's service-
connected left middle finger is comparable to favorable 
ankylosis, and a 10 percent evaluation under sections 4.40, 
4.45 and 4.59 is warranted for complaints of pain.  See 
DeLuca, 8 Vet. App. at 202; Diagnostic Code 5226.

Regarding the veteran's scars of the left thumb and right 
fifth finger, and based on a thorough review of the record, 
the Board finds that the preponderance of the evidence is 
against compensable evaluations under Diagnostic Codes 7803-
7804.  The Board notes that despite the veteran's contentions 
that the scars are painful, VA examinations conducted in 1995 
and 1996 are negative for objective findings regarding either 
service-connected scar.  Moreover, the veteran has failed to 
submit recent medical records showing that his service-
connected scars are symptomatic.  

The Board notes the veteran's credible complaints of left 
thumb and right fifth finger pain, resulting in weakened grip 
and limitation of motion.  In this regard, the report of the 
March 1996 VA examination of the fingers provides an 
impression of minimal stiffness and soreness that was 
activity-related.  As a result, the Board concludes that the 
pain manifest by the veteran's service-connected left thumb 
and right fifth finger results in functional impairment 
comparable to favorable ankylosis.  Therefore the Board finds 
that the veteran's left thumb pain warrants a 10 percent 
evaluation under Diagnostic Codes 7805 and 5224.  As 
ankylosis of the fifth finger is noncompensable, additional 
compensation is not warranted under Diagnostic Codes 7805 and 
5227.






ORDER

An evaluation in excess of 20 percent for bladder rupture, 
postoperative with urethral dilation, is denied.

An evaluation in excess of 10 percent for residuals of left 
pelvic fracture is denied.

A 10 percent evaluation for distal fracture, left middle 
finger, is granted, subject to the rules and regulations 
governing the payment of monetary benefits.

A 10 percent evaluation for scar of left thumb is granted, 
subject to the rules and regulations governing the payment of 
monetary benefits.

A compensable evaluation for laceration scar of right fifth 
finger is denied.


REMAND

A preliminary review of the record indicates that during the 
appeal period the RO has denied service connection for back 
disability, to include ruptured vertebra, chronic left hip 
pain, claimed as left hip fracture; residuals of left ankle 
injury, residuals of left thumb injury fracture/dislocation, 
chronic bilateral knee disability, claimed as left knee 
fracture with arthritis; shingles; sleep apnea; chronic 
disability manifested by multiple finger fractures; multiple 
joint arthritis; and hemorrhoids and prostate disease, as 
secondary to service-connected postoperative bladder rupture.

During the veteran's September 1996 personal hearing, he 
asserted that he had seen the service medical records 
contained in his VA claims file and believed that additional 
service medical records existed.  He stated that he was sure 
additional radiographic examination reports and films existed 
that were not with the service medical records associated 
with his claims file.  He stated that while on active duty, 
service medical records were put on micro-fiche and that 
almost all his records were torn apart and put back together 
several times again while they were being transferred.  

Additionally, in correspondence submitted on the veteran's 
behalf in October 1999, it is asserted that the service 
medical records contained in his claims file do not include 
the report of his retirement physical examination and that 
accordingly a remand is necessary.

In light of a recent decision by the U.S. Court of Appeals 
for the Federal Circuit, the Board concludes that additional 
attempts to obtain all of the veteran's service medical 
records are necessary for the proper adjudication of this 
claim.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain 
additional service medical records for 
the veteran, specifically to include the 
report of his retirement medical 
examination and all records of 
radiographic examinations.  

2.  Then, after undertaking any 
additional development, to include VA 
examinations if necessary, and in light 
of the evidence obtained pursuant to the 
requested development, the RO should 
adjudicate the veteran's claim of service 
connection for back disability, to 
include ruptured vertebra; chronic left 
hip pain, claimed as left hip fracture; 
residuals of left ankle injury; residuals 
of left thumb injury 
fracture/dislocation; chronic bilateral 
knee disability, claimed as left knee 
fracture with arthritis; shingles; sleep 
apnea; chronic disability manifested by 
multiple finger fractures; multiple joint 
arthritis; and hemorrhoids and prostate 
disease, as secondary to service-
connected post-operative bladder rupture.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 


